FREEDMAN, Circuit Judge
(concurring in part and dissenting in part).
I believe the District Court did not have jurisdiction over either of plaintiff’s claims.
In my view plaintiff may not seek declaratory judgment in this court because relief is available to him under 28 U.S.C. § 2255. Relief available to federal prisoners under § 2255 parallels the scope of relief available to state prisoners on federal habeas corpus.1 It is therefore well within the limits of § 2255 to assert collateral claims by which a prisoner’s sentence would be reduced and his *991earlier release obtained. The reported cases show that § 2255 has been invoked on claims for post-sentence credit2 as well as for pre-sentence credit.3 Here it is conceded that if the claims made are fully sustained plaintiff is entitled to immediate release.
Under the express requirement of § 2255 relief must be sought in the court which imposed the sentence.4 This statutory restriction on the federal substitute for habeas corpus was specifically designed to avoid the necessity in habeas corpus cases of bringing the proceeding in the district where the applicant is confined. Its twofold purpose was to overcome the undue burden imposed on the courts of districts in which penitentiaries are located and to make more readily available the records of the sentencing court which at times may prove to be of significance. United States v. Hayman, 342 U.S. 205, 212-13, 72 S.Ct. 263, 96 L.Ed. 232 (1952). To entertain declaratory judgment actions in cases where § 2255 is available would destroy the Congressional purpose in the enactment of § 2255. Plaintiff’s claim that the sentencing judge intended him to be credited with the period of his pre-sentence imprisonment, a matter which would best be determined in the sentencing court, illustrates the desirability of effectuating this purpose.
I see no reason to make a distinction in the Attorney General’s determination of the duration of the sentence because his refusal to give credit is for the post-sentence rather than the pre-sentence period. In both eases the Attorney General was merely acting as an officer in charge of the management of the penitentiary. It was as the superior of the warden of the penitentiary that the Attorney General received the election which a prisoner was authorized to make under Rule 38(a), and the receipt of such election and its recognition wás not the quasi-judicial action of an “agency” which would be subject to judicial review by declaratory judgment under the Administrative Procedure Act.5
Even if we had jurisdiction to consider the claim for post-sentence credit, I would in the exercise of our discretion under the Declaratory Judgment Act6 leave it to be decided in the sentencing court as pendent to the claim for pre-sentence credit.
The appeal raises for me serious questions on the merits of the two claims. Believing, however, as I do that they should be decided only in the Southern District of New York, I concur in the dismissal without prejudice of the claim for pre-sentence credit and dissent from the dismissal on the merits of the claim for post-sentence credit.

. See, e.g., United States v. Hayman, 342 U.S. 205, 72 S.Ct. 263, 96 L.Ed. 232 (1952) ; Sanders v. United States, 373 U. S. 1, 12-14, 83 S.Ct. 1068, 10 L.Ed.2d 148 (1963) ; cf. Peyton v. Rowe, 391 U.S. 54, 88 S.Ct. 1549, 20 L.Ed.2d 426 (1968), overruling McNally v. Hill, 293 U.S. 131, 55 S.Ct. 24, 79 L.Ed. 238 (1934).


. See Norris v. United States, 190 F.2d 186 (5 Cir. 1951).


. See United States v. Pratt, 276 F.Supp. 80 (D.N.J. 1967).


. I find it unnecessary to decide whether relief would be available under Rule 35 of the Federal Rules of Criminal Procedure, for relief under that rule too must be sought in the court which imposed the sentence. See, e.g., Stapf v. United States, 125 U.S.App.D.C. 100, 367 F.2d 326 (1966).


. Compare decisions by a board of parole which are judicially reviewable. See Hurley v. Reed, 110 U.S.App.D.C. 32, 288 F. 2d 844 (1961); see also Washington v. Hagen, 287 F.2d 332 (3 Cir. 1960), cert, denied, 366 U.S. 970, 81 S.Ct. 1934, 6 L. Ed.2d 1259 (1961); Stinson v. United States, 342 F.2d 507 (8 Cir. 1965); Allen v. United States, 327 F.2d 58 (5 Cir. 1964); Halprin v. United States, 295 F. 2d 458 (9 Cir. 1961); Freeman v. United States, 103 U.S.App.D.C. 15, 254 F.2d 352 (1958); Costner v. United States, 180 F.2d 892 (4 Cir. 1950).


. Provident Tradesmens Bank & Trust Co. v. Lumbermens Mutual Casualty Company, 365 F.2d 802, 814 (3 Cir. 1966), reversed on other grounds, Provident Tradesmens Bank & Trust Co. v. Patterson, 390 U.S. 102, 88 S.Ct. 733, 19 L.Ed. 2d 936 (1968).